The plaintiffs in error were tried and convicted of manslaughter in the first degree and their punishment assessed at 10 years' imprisonment in the penitentiary, upon an information charging that in Cherokee county, on or about the 11th day of February, 1919, W.A. Pickard and Sarah Pickard did kill and murder one Virgil Hutchens with deadly weapons, to wit, a certain pistol and certain *Page 710 
knives and certain large rocks, and on the 23rd day of September, 1919, the court rendered judgment and sentence in accordance with the verdict, from which judgment the defendant appealed by filing in this court on March 19, 1920, a petition in error with case-made.
On September 22, 1920, their counsel of record filed a motion asking that their appeal herein be dismissed, which motion was duly served on the county attorney of Cherokee county and the Attorney General.
Plaintiffs in errors' motion to dismiss the appeal is sustained. It is ordered and adjudged that the appeal be dismissed and the cause remanded to the lower court.